DETAILED ACTION
Allowable Subject Matter
Claims 4-6, 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 4, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a display panel wherein the liquid crystal layer comprises a first liquid crystal layer disposed in the main display region and a second liquid crystal layer disposed in the function additional region, and liquid crystals in the second liquid crystal layer are scattering type liquid crystals, in combination with the remaining limitations of the claim.
Regarding independent claim 14, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a driving method of a display panel, wherein when the backlight driving module controls the second light source block to be turned off, the screen driving module controls liquid crystals in the second liquid crystal layer to rotate to a transparent state, and when the backlight driving module controls the second light source block to be turned on, the screen driving module controls the liquid crystals in the second liquid crystal layer to rotate to a scattering state, in combination with the remaining limitations in the claim.
The remaining limitations in the claim are allowable due to their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875